Citation Nr: 1451891	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's service connection claims were initially denied by an April 2010 rating decision.  In July 2010 the RO reconsidered and denied the Veteran's claims in light of new evidence of record, as consistent with 38 C F R § 3.156(b).

In September 2014, the Board remanded the case obtain a VA medical opinion in accordance with a November 2013 remand.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran experienced military noise exposure.  

2.  The Veteran's service treatment records do not establish the existence of or a diagnosis of hearing loss in-service or at service separation.  

3.  Bilateral hearing loss was diagnosed during the appeal period, but more than one year after the Veteran's separation from service.  

4.  The weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein.  

5.  The weight of the evidence supports a finding that the Veteran's tinnitus began during his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his hearing loss or tinnitus.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that the Veteran's representative contended in the June 2010 notice of disagreement (NOD) that the Veteran's June 2010 and October 2011 VA examinations were inadequate, as the examiner based her rationale on the absence of any diagnosed hearing loss in-service.  In response to the representative's allegations of inadequacy, the Board remanded the claim to obtain a VA opinion with adequate rationale.  An additional medical opinion was provided October 2014, but the Veteran's representative has once again suggested, this time in an October 2014 Informal Hearing Presentation (IHP), that the opinion was inadequate.  Specifically, the representative has argued that the examiner did not report the facts of the Veteran's claim accurately, as she stated that the Veteran had no acoustic damage.  Therefore, the representative asserted that this opinion was inadequate as the examiner failed to address that the Veteran suffered in-service noise exposure as a fact already conceded by the VA.  

With regard to this allegation, the Board finds that the examiner did in fact address the Veteran's in-service noise exposure.  The examiner acknowledged that the Veteran experienced military noise exposure, but found that such exposure had not been shown to have caused acoustic damage.  According to the September 2014 remand directives, the examiner was requested to provide an opinion as to whether the Veteran's noise exposure caused delayed acoustic damage, and her statement that the Veteran suffered no acoustic damage was a response to such request, not an assertion that the Veteran had no in-service noise exposure.  

Finally, the representative argued that the examiner did not provide an adequate citation for the study she cited to in support of her opinion.  However, the Board notes that such a study is well-known, and a simple internet search would identify that the examiner was referring to the Institute of Medicine's 2005 study entitled Noise and Military Service, Implications for Hearing Loss and Tinnitus.  In fact, the Veteran's representative referenced that very study in the July 2010 notice of disagreement.  Moreover, given that no competent evidence has been presented to refute the examiner's opinion, the Board does not believe that the cite provided by the examiner is so inadequate as to require a remand. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Board notes that because the issues of service connection for bilateral hearing loss and tinnitus involve the application of the same law, the Board will address them together.  

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in December 2009, asserting that his in-service noise exposure caused his current hearing loss and tinnitus.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is currently diagnosed with bilateral hearing loss and tinnitus which he believes are the result of military noise exposure during his time on active duty.  The Board has acknowledged both that the Veteran was exposed to acoustic trauma, and that he currently has a hearing loss disability in both ears for VA purposes.  However, service connection requires the noise exposure to have caused the hearing loss.

Service records show that the Veteran had a minor threshold shift in his right from the audiometric testing at enlistment to the audiometric testing at separation.  However, it is noted that this shift was from -5 to 0 at 500 Hz.  Moreover, hearing loss was not diagnosed in either ear at separation in June 1967.

Following service, the Veteran did not seek any treatment for hearing loss for many years.  There is no medical evidence showing a diagnosis of sensorineural hearing loss either in service or within one year from service separation in June 1967.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Furthermore, the Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  The first evidence of hearing loss symptoms is the Veteran's December 2009 claim, more than 30 years after separation.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted.

The Board turns now to whether the Veteran can be granted service connection on a direct basis.  As noted above, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and it has been conceded that the Veteran had in-service noise exposure.  However, it is the final element of Shedden where the Veteran's claim fails.  In June 2010 the Veteran was afforded a VA examination for his hearing.  At that examination, the Veteran reported that his hearing loss began about 10-15 years prior to the examination.  He reported that he had difficulty hearing in all situations, and stated that he had constant, bilateral tinnitus.  He stated that during service he was exposed to some training rounds near a percussion bunker, and was primarily exposed to noise while he was loading and unloading trucks without hearing protection.  Upon examination, the examiner found that the Veteran had normal to moderately severe hearing loss in both ears.  However, due to the absence of any hearing loss during his period of service, the examiner found that it was not at least as likely as not that the Veteran's hearing loss or tinnitus was related to his military service.  

In August 2011 the Veteran was afforded another VA examination for his hearing.  At that examination the examiner reviewed the Veteran's claims file and conducted an examination of the Veteran.  The Veteran reported that in addition to what he had reported in June 2010, following military separation he worked as a wood finisher, but denied exposure to noise during his civilian life.  The examiner found that the Veteran had normal to moderate hearing loss in his right ear, and normal to mild hearing loss in his left ear.  

In October 2014 a VA examiner offered a medical opinion regarding a nexus between the Veteran's bilateral hearing disability and tinnitus and his service.  After review of the Veteran's claims file, the examiner opined that the Veteran had no acoustic damage from his noise exposure in service, basing her conclusion on research that failed to support the concept of delayed onset of hearing loss after noise exposure and on the Veteran's normal hearing upon his discharge from service.  Further, regarding the Veteran's claim for tinnitus, the Veteran opined that although hearing loss and tinnitus are commonly present together they are not mutually exclusive, and tinnitus can have varying causes such as medications, anxiety, excessive caffeine, etc.  She indicated that the Veteran's tinnitus could have been caused by any of these factors, and was not necessarily caused by the Veteran's noise exposure or aggravated by his hearing loss.  Finally the examiner opined that it is less likely than not that either the Veteran's hearing loss or tinnitus were caused by or related to his service.  

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in-service.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and firsthand events, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.

Because the opinion of the VA examiners have not been rebutted or challenged, they remain the most probative evidence with regard to the etiology of the Veteran's bilateral hearing loss. For service connection to be granted for the Veteran's hearing loss, the Veteran would need to submit a medical opinion that refuted these examiners conclusions and provided a rationale for why his hearing loss was the result of his military noise exposure.  This has not been done.  As such, the Board has no option but to find that the weight of the competent and credible evidence establishes that the current diagnosis of bilateral hearing loss did not manifest in service, the Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the bilateral hearing loss first manifested many years after service separation, and it are not medically related to injury or other incident of active service to include noise exposure in service.

Therefore, for the reasons discussed above, the Board finds that service connection for bilateral hearing loss is not warranted and the claim is denied.  

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility with regard to his statements about tinnitus.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

In his claim, the Veteran asserted that his tinnitus began during service.  His representative reiterated such a contention on several occasions.  Finally, and most probatively, at a 2010 VA examination, while indicating that his bilateral hearing loss had begun 10-15 years earlier, the Veteran asserted that his tinnitus had begun during service.  As noted by the most recent VA examiner, the etiology of hearing loss and tinnitus is not always the same.

Given the credibility of the Veteran's statements, the Board finds that the statements alone are sufficient to establish service connection for tinnitus.  As such, tinnitus is granted. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


